 In the Matter Of WILLIAM P. SCHAEFER, JR. AND EDNA SCHAEFER,TRADING AS PHILIP C. SCHAEFER & SONandUNITED LEATHER WORK-ERS INTERNATIONAL UNION, LOCAL 57, A. F. OF L.Case No. 4-R-1611.-Decided January 29,1945Mr.William,P.Schaefer, Jr.,ofPhiladelphia,Pa., for theCompany.Messrs. Bernard G. QuinnandThomas J.- Mullaney,of Philadel-phia, Pa., for the A. F. of L.Mr. Stephen Coyle,of Philadelphia, Pa., for the C. I.- O.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Leather Workers InternationalUnion, Local 57, A. F. of L., herein called the A. F. of L., allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of William P. Schaefer, Jr. and Edna Schaefer,trading as Philip C. Schaefer & Son, Philadelphia, Pennsylvania,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before EugeneM. Purver, Trial Examiner. Said hearing was held at Philadelphia,Pennsylvania, on January 12, 1945.At the commencement of thehearing the Trial Examiner granted a motion of International Fur &LeatherWorkers Union of United States and Canada, Local 30,C. I. 0., herein called the C. I. 0., to intervene.The Company, theA. F. of L., and the C. I. O. appeared at and participated in thehearing and all parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing'are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.60 N. L. R. B., No. 52.250- PHILIP C. SCHAEFER & SON251Upon the entire record in the case, the Board makes the following :FINDINGSOFFACT1.THE BUSINESSOF THE COMPANY-Philip C. Schaefer & Son is a partnership with its principal placeof business at Philadelphia, Pennsylvania, where it is engaged inoperating a leather tannery.The Company purchases materials val-ued in excess of $30,000, annually, over 20 percent of which is shippedto it from points outside the Commonwealth of Pennsylvania.Dur-ing the same period the Company ships skins valued in excess of$300,000, over 80 percent of which is shipped to points outside theCommonwealth of Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnited LeatherWorkersInternationalUnion,Local 57, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.International Fur & Leather Workers Union of United States andCanada, Local 30, is a labor organization affiliatedwiththe Congressof Industrial Organizations,admitting to membership employees ofthe Company.III. THE QUESTION CONCERNING REPRESENTATIONOn December 7, 1944, the A. F. of L. requested the Company torecognize it as the exclusive collective bargaining representative of theCompany's employees.The Company refused this request until suchtime as the A. F. of L. is certified by the Board.On December 8, 1943, the Company and the C. I. O. entered intoan exclusive collective bargaining contract which expired by its termson December 8, 1944.None of the parties contends that the contractis a bar to this proceeding.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the A. F. of L. represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.)iThe Field Examiner reportedthat the A.F. of L submitted 13 application for member-ship cards bearing the names of persons who appear on the December 15, 1944, pay rollof the Company.There are 29 employees in the appropriate unit.-The C.I.O. did not present any evidence of representation but relies upon the contract,alluded to above,as evidence of its interest In the instant proceeding. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act. -IV. THEAPPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees in the tannery of theCompany, excluding office and clerical employees, watchmen, engi-neers, executives, foremen, and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the statute of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act 2V. THF; DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction. 'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, 'Section 9, of National Labor Rela-tions BoardRules andRegulations-Series 3, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective 'bargaining withWilliam P.Schaefer, Jr., and Edna Schaefer, trading as Philip C. Schaefer &Son, Philadelphia, Pennsylvania, an election by secret ballot shall beconductedas early aspossible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Fourth Region, acting in this matteras agentfor the National Labor Relations Board, and subject to Arti-cle III, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces .of the7This is thesame unit as provided for in thecontract between the C. I. O. and theCompany. PHILIP C. SCHAEFER & SON253United States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by United LeatherWorkers International Union, Local 57, affiliated with the AmericanFederation of Labor, or by International Fur & Leather WorkersUnion of United States and Canada, Local 30, affiliated with the Con-gress of Industrial Organizations, for the purposes of collective bar-gaining, or by neither.CHAIRMAN Mirais took no part in the considerationof the aboveDecision and Direction of Election.